DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the reinforcing layer" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Additionally, the claim recites the tire as further comprising "a belt cover layer" in line 2 and having a particular structure in lines 3-5. Claim 6, upon which it depends, recites the tire as comprising "at least one layer of a belt cover layer" with particular structure in lines 4-6. It is unclear whether the belt cover layer of claim 17 is the same as or in addition to the belt cover layer of claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamacher (EP0672546; of record) in view of Kono (JP2713807B, with English machine translation; of record).
Regarding claims 1-3, 5, Hamacher discloses a pneumatic tire comprising a reinforcing layer (breaker and/or carcass) with a plurality of monofilament steel wires (col 1, lines 25-30; col 2, lines 55-57). Hamacher teaches that in conventional experience, monofilaments are not capable of coping to a sufficient degree with dynamic loads (col 1, lines 31-42) and that in order to achieve additional elasticity in the longitudinal direction, the individual wires can be waved in the longitudinal direction, can have a spiral form, or can be twisted about their longitudinal axis (col 1, lines 42-49). Hamacher then teaches that the individual wires can be circular in cross section with diameter of 0.15 to 0.40mm with this form proving to be particularly suitable in strengthening supports for conventional vehicle tires for combining a low eight with good physical properties (col 2, lines 13-18) or that the wire can have a chamfered or flattened off shape (i.e., flat wires) for increased stiffness (col 2, lines 19-29). 
Hamacher's disclosure is considered to teach or render obvious to a person having ordinary skill in the art at the time of the invention a circular wire twisted about its longitudinal axis since (1) Hamacher teaches that the individual wires can each be twisted about their longitudinal axis to achieve additional elasticity (col 1, lines 43-47); and (2) Hamacher teaches that the individual wires can be circular in cross section with this form being particularly suitable for combining low weight and good physical properties (col 2, lines 13-18).
Hamacher does not expressly teach the surface twisting angle but a surface twisting angle can be determined based on the filament diameter and twisting pitch (surface twisting angle = arctan(π*D/P)*180/π, wherein D is diameter and P is pitch; see page 6 of specification). Hamacher teaches that the circular wire can have diameter of between 0.15mm and 0.4mm and that the lay length or twist length is preferably 10-25mm (col 2, lines 10-15). These disclosed ranges yield twisting angles 
Hamacher does not expressly teach the reinforcing layer as formed by aligning a plurality of the monofilaments; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have aligned the filaments in the reinforcing layer since it is extremely conventional and well known in the art to form reinforcement plies by aligning the filaments in a breaker or carcass layer for the purpose of reinforcing the tire structure--for example, see Kono which discloses arranging monofilaments in a rubber sheathed layer for use as a belt ply (abstract).
Regarding claim 4, while Hamacher is silent with respect to the wire density, the claimed values are consistent with those used in similar art, as shown for example by Kono (see Tables 1-4; values range from about 44-92 wires/50mm). It would have been obvious to a person having ordinary skill in the art to configure the wire density as claimed since it is well known and conventional to employ wire densities within the claimed range. One would have been motivated to configure the wire density based on the strength of the individual wires and the strength required for the belt ply.

Claims 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamacher (EP0672546; of record) in view of Kono (JP2713807B, with English machine translation; of record) and Kojima (US 2001/0008158).
Regarding claims 10-12, Hamacher discloses a pneumatic tire comprising a reinforcing layer (breaker and/or carcass) with a plurality of monofilament steel wires (col 1, lines 25-30; col 2, lines 55-57). Hamacher teaches that in conventional experience, monofilaments are not capable of coping to a sufficient degree with dynamic loads (col 1, lines 31-42) and that in order to achieve additional elasticity in the longitudinal direction, the individual wires can be waved in the longitudinal direction, can have a 
Hamacher's disclosure is considered to teach or render obvious to a person having ordinary skill in the art at the time of the invention a circular wire twisted about its longitudinal axis since (1) Hamacher teaches that the individual wires can each be twisted about their longitudinal axis to achieve additional elasticity (col 1, lines 43-47); and (2) Hamacher teaches that the individual wires can be circular in cross section with this form being particularly suitable for combining low weight and good physical properties (col 2, lines 13-18).
Hamacher does not expressly teach the surface twisting angle but a surface twisting angle can be determined based on the filament diameter and twisting pitch (surface twisting angle = arctan(π*D/P)*180/π, wherein D is diameter and P is pitch; see pg 6 of specification). Hamacher teaches that the circular wire can have diameter of between 0.15mm and 0.4mm and that the lay length or twist length is preferably 10-25mm (col 2, lines 10-15). These disclosed ranges yield twisting angles which are greater than 1 degree. For example, given dimensions of 0.15 mm diameter and 10-25 mm twist length, the twist pitch is 1.1 to 2.7 degrees and at 0.40mm diameter and 10-25mm twist length, the twist pitch is 2.9 to 7.2 degrees. Said angle ranges lie within the claimed range.
Hamacher does not expressly teach the reinforcing layer as formed by aligning a plurality of the monofilaments or that the belt layer is disposed on the outer side of the carcass layer; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have aligned the filaments in the reinforcing layer and dispose the belt layer on the outer side since it is extremely conventional and well known in the art to form reinforcement plies by aligning the filaments 
Hamacher is silent as to the belt having a plurality of "wire groups;" however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the filaments of Hamacher as wire groups of 2-4 monofilaments since Kono, directed towards tire belt reinforcement, teaches that it is advantageous to bundle the reinforcing elements in order to prevent crack and belt edge separation (including bundles of two; see abstract; see Fig. 3-4, 9).
Hamacher does not disclose a cover layer. It would have been obvious to a person having ordinary skill in the art at the time of the invention, however, to have provide the tire with a cover layer, since Kojima, similarly directed towards tire reinforcement, teaches providing a band on the outer circumferential side of a belt layer by winding a ply of cords at an angle of at most 5 degrees to the circumference to prevent the growth or lifting of the belt layer due to centrifugal force and enhance high speed durability ([0146,0220]; also see [0019,0145).
Regarding claim 13, Kono does not expressly disclose the claimed width and spacing ranges; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the wire groups of Hamacher in view of Kono with widths of 100-130% of a product of wire diameter and number of wires and with spacings of 70-250% of the wire diameter since such dimensions are consistent with the widths and spacings taught by Kono (see Tables 1-4 and Figs. 2-10; wherein the disclosed spacings range from about 60-300% of the wire diameter and the figures illustrate the crevices g between wires as small to nonexistent which suggests group width which is about 100% of the product of wire diameter times wire number).
Regarding claim 14, while the group thickness is not expressly discussed, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the wire groups such that the thickness is 100-130% of the monofilament diameter since the groups are 
Regarding claim 15, Kono teaches that the cord density can be between 50 and 125wires/50mm (see Tables 1-4, values range from about 44-92 wires/50mm).
Regarding claim 16, Kojima discloses the band as formed over the full width of the belt ([0072]) and thus includes the edge portion of the belt.

Claims 1-3, 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamacher (EP0672546; of record) in view of Morii et al. (USP 7,438,104).
Regarding claims 1-3 and 5, Hamacher discloses a pneumatic tire comprising a reinforcing layer (breaker and/or carcass) with a plurality of monofilament steel wires (col 1, lines 25-30; col 2, lines 55-57). Hamacher teaches that in conventional experience, monofilaments are not capable of coping to a sufficient degree with dynamic loads (col 1, lines 31-42) and that in order to achieve additional elasticity in the longitudinal direction, the individual wires can be waved in the longitudinal direction, can have a spiral form, or can be twisted about their longitudinal axis (col 1, lines 42-49). Hamacher then teaches that the individual wires can be circular in cross section with diameter of 0.15 to 0.40mm with this form proving to be particularly suitable in strengthening supports for conventional vehicle tires for combining a low eight with good physical properties (col 2, lines 13-18) or that the wire can have a chamfered or flattened off shape (i.e., flat wires) for increased stiffness (col 2, lines 19-29). 
Hamacher's disclosure is considered to teach or render obvious to a person having ordinary skill in the art at the time of the invention a circular wire twisted about its longitudinal axis since (1) Hamacher teaches that the individual wires can each be twisted about their longitudinal axis to achieve additional elasticity (col 1, lines 43-47); and (2) Hamacher teaches that the individual wires can be 
Hamacher does not expressly teach the surface twisting angle but a surface twisting angle can be determined based on the filament diameter and twisting pitch (surface twisting angle = arctan(π*D/P)*180/π, wherein D is diameter and P is pitch; see pg 6 of specification). Hamacher teaches that the circular wire can have diameter of between 0.15mm and 0.4mm and that the lay length or twist length is preferably 10-25mm (col 2, lines 10-15). These disclosed ranges yield twisting angles which are greater than 1 degree. For example, given dimensions of 0.15 mm diameter and 10-25 mm twist length, the twist pitch is 1.1 to 2.7 degrees and at 0.40mm diameter and 10-25mm twist length, the twist pitch is 2.9 to 7.2 degrees. Said angle ranges lie within the claimed range.
Hamacher does not expressly teach the reinforcing layer as formed by aligning a plurality of the monofilaments or that the belt layer is disposed on the outer side of the carcass layer; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have aligned the filaments in the reinforcing layer and dispose the belt layer on the outer side since it is extremely conventional and well known in the art to form reinforcement plies by aligning the filaments in a breaker located outside the carcass for the purpose of reinforcing the tire structure (for example, see Morii, col 4, lines 20-29, Fig. 1).

Claims 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamacher (EP0672546) in view of Morii et al. (USP 7,438,104) as applied above, and further in view of Kono (JP2713807B, with English machine translation; of record).
Regarding claims 4, while Hamacher is silent with respect to the wire density, the claimed values are consistent with those used in similar art, as shown for example by Kono (see Tables 1-4; values range from about 44-92 wires/50mm). It would have been obvious to a person having ordinary skill in the art .

Claims 6, 7, 9-14, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamacher (EP0672546; of record) in view of Morii et al. (USP 7,438,104) and Kojima (US 2001/0008158).
Regarding claims 6 and 7, Hamacher discloses a pneumatic tire comprising a reinforcing layer (breaker and/or carcass) with a plurality of monofilament steel wires (col 1, lines 25-30; col 2, lines 55-57). Hamacher teaches that in conventional experience, monofilaments are not capable of coping to a sufficient degree with dynamic loads (col 1, lines 31-42) and that in order to achieve additional elasticity in the longitudinal direction, the individual wires can be waved in the longitudinal direction, can have a spiral form, or can be twisted about their longitudinal axis (col 1, lines 42-49). Hamacher then teaches that the individual wires can be circular in cross section with diameter of 0.15 to 0.40mm with this form proving to be particularly suitable in strengthening supports for conventional vehicle tires for combining a low eight with good physical properties (col 2, lines 13-18) or that the wire can have a chamfered or flattened off shape (i.e., flat wires) for increased stiffness (col 2, lines 19-29). 
Hamacher's disclosure is considered to teach or render obvious to a person having ordinary skill in the art at the time of the invention a circular wire twisted about its longitudinal axis since (1) Hamacher teaches that the individual wires can each be twisted about their longitudinal axis to achieve additional elasticity (col 1, lines 43-47); and (2) Hamacher teaches that the individual wires can be circular in cross section with this form being particularly suitable for combining low weight and good physical properties (col 2, lines 13-18).
Hamacher does not expressly teach the surface twisting angle but a surface twisting angle can be determined based on the filament diameter and twisting pitch (surface twisting angle = arctan(π*D/P)*180/π, wherein D is diameter and P is pitch; see pg 6 of specification). Hamacher teaches that the circular wire can have diameter of between 0.15mm and 0.4mm and that the lay length or twist length is preferably 10-25mm (col 2, lines 10-15). These disclosed ranges yield twisting angles which are greater than 1 degree. For example, given dimensions of 0.15 mm diameter and 10-25 mm twist length, the twist pitch is 1.1 to 2.7 degrees and at 0.40mm diameter and 10-25mm twist length, the twist pitch is 2.9 to 7.2 degrees. Said angle ranges lie within the claimed range.
Hamacher does not expressly teach the reinforcing layer as formed by aligning a plurality of the monofilaments or that the belt layer is disposed on the outer side of the carcass layer; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have aligned the filaments in the reinforcing layer and dispose the belt layer on the outer side since it is extremely conventional and well known in the art to form reinforcement plies by aligning the filaments in a breaker located outside the carcass for the purpose of reinforcing the tire structure (for example, see Morii, col 4, lines 20-29, Fig. 1).
Hamacher does not disclose a wire strength relationship of S≥3870-2000d; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the wires of Hamacher with a strength as claimed since Morii, directed towards a tire having monofilaments for belt reinforcement, teaches that it is advantageous for the monofilament steel wire to have a tensile strength of 3130 to 4410 MPa in order to avoid excessive wire density, maintain belt strength, and avoid manufacturing difficulty (col 2, lines 49-53; col 5, lines 56-64).
Hamacher is silent as to the belt cover layer but Morii teaches that a cover layer (cap layer 5) may be provided in order to suppress belt end portion separation and wire fracturing while enhancing comfort and maneuvering stability (col 6, lines 56-65). Morii discloses cap layer cords as "substantially 
Regarding claim 9, Morii shows the cap layer covers the end portions of the belt (Fig. 1) and Kojima discloses the band as formed over the full width of the belt ([0072]) and thus includes the edge portion of the belt.
Regarding claims 10-12, Hamacher discloses a pneumatic tire comprising a reinforcing layer (breaker and/or carcass) with a plurality of monofilament steel wires (col 1, lines 25-30; col 2, lines 55-57). Hamacher teaches that in conventional experience, monofilaments are not capable of coping to a sufficient degree with dynamic loads (col 1, lines 31-42) and that in order to achieve additional elasticity in the longitudinal direction, the individual wires can be waved in the longitudinal direction, can have a spiral form, or can be twisted about their longitudinal axis (col 1, lines 42-49). Hamacher then teaches that the individual wires can be circular in cross section with diameter of 0.15 to 0.40mm with this form proving to be particularly suitable in strengthening supports for conventional vehicle tires for combining a low eight with good physical properties (col 2, lines 13-18) or that the wire can have a chamfered or flattened off shape (i.e., flat wires) for increased stiffness (col 2, lines 19-29). 
Hamacher's disclosure is considered to teach or render obvious to a person having ordinary skill in the art at the time of the invention a circular wire twisted about its longitudinal axis since (1) Hamacher teaches that the individual wires can each be twisted about their longitudinal axis to achieve additional elasticity (col 1, lines 43-47); and (2) Hamacher teaches that the individual wires can be circular in cross section with this form being particularly suitable for combining low weight and good physical properties (col 2, lines 13-18).
Hamacher does not expressly teach the surface twisting angle but a surface twisting angle can be determined based on the filament diameter and twisting pitch (surface twisting angle = arctan(2πD/P), wherein D is diameter and P is pitch). Hamacher teaches that the circular wire can have diameter of between 0.15mm and 0.4mm and that the lay length or twist length is preferably 10-25mm (col 2, lines 10-15). These disclosed ranges yield twisting angles which are greater than 1 degree. For example, given dimensions of 0.15 mm diameter and 10-25 mm twist length, the twist pitch is 2.2 to 5.4 degrees and at 0.40mm diameter and 10-25mm twist length, the twist pitch is 5.7 to 14.1 degrees. Said angle ranges lie within the claimed range.
Hamacher does not expressly teach the reinforcing layer as formed by aligning a plurality of the monofilaments or that the belt layer is disposed on the outer side of the carcass layer; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have aligned the filaments in the reinforcing layer and dispose the belt layer on the outer side since it is extremely conventional and well known in the art to form reinforcement plies by aligning the filaments in a breaker located outside the carcass for the purpose of reinforcing the tire structure (for example, see Morii, col 4, lines 20-29, Fig. 1).
Hamacher is silent as to the belt having a plurality of "wire groups;" however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the filaments of Hamacher as wire groups of 2-4 monofilaments since Morii, directed towards tire belt 
Hamacher is silent as to the belt cover layer but Morii teaches that a cover layer (cap layer 5) may be provided in order to suppress belt end portion separation and wire fracturing while enhancing comfort and maneuvering stability (col 6, lines 56-65). Morii discloses cap layer cords as "substantially parallel to the tire circumferential direction" (col 7, lines 1-2; thus, substantially 0 degrees). Additionally, in the same field of endeavor of tire reinforcements, Kojima teaches providing a band on the outer circumferential side of a belt layer by winding a ply of cords at an angle of at most 5 degrees to the circumference to prevent the growth or lifting of the belt layer due to centrifugal force and enhance high speed durability ([0146,0220]; also see [0019,0145). It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a cover layer with cords at most 5 degrees to the circumferential direction, since Morii discloses providing an outer layer with cords substantially parallel to the tire circumferential direction to suppress belt end separation and wire fracturing while comfort and maneuvering stability (col 6, lines 56-65) and Kojima teaches the outer layer as less than 5 degrees to prevent growth or lifting of the belt layer ([0146]). 
Regarding claim 13, as for the width and spacings of the groups, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the wire groups with widths of 100-130% of a product of wire diameter and number of wires and with spacings of 70-250% of the wire diameter since Morii teaches (1) that the monofilaments are aligned adjacent to each other with Ds/DL substantially equal to 1/n (wherein Ds is group diameter which is less than 1.5 times wire diameter and substantially equal in Fig. 2, DL is group length, and n is number of metal wires in the group)--thus, DL is substantially equal to 'Ds x n' (col 5, lines 10-26); and (2) that the intervals between wire bundles, [Symbol font/0x64]G should be between 0.25mm and 1.00mm in order to suppress belt end separation and 
Regarding claim 14, Morii teaches that the thickness of the wire groups is less than or equal to 1.5 times the wire diameter in order to lighten the weight of the tire (col 5, lines 22-26).
Regarding claim 16, Morii shows the cap layer covers the end portions of the belt (Fig. 1) and Kojima discloses the band as formed over the full width of the belt ([0072]) and thus includes the edge portion of the belt.
Regarding claim 17, Kojima discloses that the band is formed by winding a ply of cords coated with rubber at an angle of nearly zero degrees with respect to the circumferential direction ([0019,0028,0082]). Kojima also discloses the band as formed by organic fiber cords and that conventional joint parts no longer exist in the layer due to the winding ([0076]). 

Claims 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamacher (EP0672546) in view of Morii et al. (USP 7,438,104) and Kojima (US 2001/0008158) as applied above, and further in view of Kono (JP2713807B, with English machine translation; of record).
Regarding claims 8 and 15, while Hamacher is silent with respect to the wire density, the claimed values are consistent with those used in similar art, as shown for example by Kono (see Tables 1-4; values range from about 44-92 wires/50mm). It would have been obvious to a person having ordinary skill in the art to configure the wire density as claimed since it is well known and conventional to employ wire densities within the claimed range. One would have been motivated to configure the wire density based on the strength of the individual wires and the strength required for the belt ply.
Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.
Applicant argues that Kono does not suggest that the wires are twisted about a longitudinal axis before aligning the monofilaments. Therefore there is no motivation to combine the references to obtain the invention defined in claim 1. 
Examiner acknowledges that Kono does not disclose twisted monofilaments. The primary reference of Hamacher discloses this feature. For claim 1, Examiner asserted that it is extremely conventional and well known in the art to form reinforcement plies by aligning the filaments in a breaker or carcass layer for the purpose of reinforcing the tire structure, and cited Kono as example evidence. For claim 10, Kono is cited for disclosing grouping of monofilaments in a belt to prevent crack and belt edge separation (see abstract, Fig. 3-4, 9). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, this same reference combination with the same motivation and reasoning was affirmed in the appeal of parent application 13/807367 (Appeal 2017-008904).
Applicant argues that the references do not teach a belt cover layer with angles as recited in the amended claims.
Examiner refers to the new grounds of rejection necessitated by this amendment and newly cited reference of Kojima (US 2001/0008158).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749